DETAILED ACTION
This office action is in response to an amendment filed 2/11/2021 wherein claims 1, 2, and 4-15 are pending and being examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has amended the claims such that the claims are no longer interpreted under 35 U.S.C. 112(f).
Applicant’s arguments with respect to the prior art rejections of claim(s) 1, 2, and 4-15 have been considered but are directed to newly amended language, which is addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 1, line 4 states “an image of the subject”. However, upon entry of the most recent amendment applicant has removed the antecedent basis for “the subject”, rendering the claim indefinite. 

In regard to claims 2 and 4-15, these claims are rejected as being dependent upon a previously rejected claim. 

In further regard to claim 10, line 2 states “the at least one camera”. However, claim 1 established only a single “camera”. Thus it is unclear as to how the term “the at least one” limits the claim, as more than one camera would result in an antecedent basis issue. Thus the claim is rendered indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 11, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan).

In regard to claim 1, Swaminathan discloses an imaging device [¶0017; capture device 100 may include a 3D scanner, a 3D camera or any other device configured for a 3D object acquisition. In some embodiments, as illustrated, capture device 100 includes an image capturing device 102 (e.g., a digital camera)], comprising: 
	a camera [¶0017; capture device 100 may include a 3D scanner, a 3D camera or any other device configured for a 3D object acquisition. In some embodiments, as illustrated, capture device 100 includes an image capturing device 102 (e.g., a digital camera)]; and 
	at least one processor configured to generate an image of the subject based on a plurality of pixel signals obtained from the camera [¶0020-¶0021; Capture device 100 may further include a processor 106 that may be in operative communication with the image camera component 101 over a bus or interconnect 107... Processor 106 may be configured to reconstruct the object based on the images captured by digital camera 102, for example, using geometry techniques or other techniques used for 3D image reconstruction. Processor 106 may be further configured to correct distortions in the reconstructed image of the object. ¶0026; Capture device 100 may be configured to capture video with depth information including a depth image that may include depth values... depth image may include a two-dimensional (2D) pixel area of the captured scene where each pixel in the 2D pixel area may represent a depth value. ¶0041; Processing logic captures image data for the generated portion of the projection pattern with the exposed portion of the pixel array of the rolling camera sensor], 
	wherein the plurality of pixel signals is based on infrared (IR) light, from a structured light (SL) light source, of a predetermined pattern [¶0026-¶0028; structured light... patterned light (i.e., light displayed as a known pattern such as a grid pattern or a stripe pattern) may be projected onto the capture area via, for example, IR light projector 104. Fig.5, ¶0040; rolling projector 504 is a rolling IR projector... generate a portion of a projection pattern] to irradiate only specific projection areas corresponding to a plurality of IR pixels of the camera [¶0035; as the pixels of a rolling shutter of camera 102 are exposed to capture image data indicated by box 410-1, a corresponding portion 405-1 of a projection pattern may also be generated by activating a portion of a rolling VCSEL IR projector. As sequential portions of pixels of the CMOS sensor are exposed, in one embodiment, corresponding portions of a projection pattern are also generated by selectively activating the corresponding portions of the rolling VCSEL IR projector. Fig.5, ¶0038-¶0041; rolling projector 504 generating sequential portions 505-1 through 505-N of a projection pattern 508 and rolling camera(s) 502 exposing corresponding portions 510-1 through 510-N of a pixel array... one or more rolling camera(s) 502, such as rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... sequentially generating portions of projection patterns, exposing corresponding portions of pixel arrays, and capturing image data for portions of the projection pattern until a final portion 510-N of projection pattern 505-N is captured (processing block 208)]. 
	Swaminathan discloses a camera and a pattern (structured) projection light source. The camera can be an IR (infrared) camera containing an array of pixels and the projector is an IR projector. As noted 

In regard to claim 2, Swaminathan discloses the imaging device according to claim 1. Swaminathan further discloses, 
	wherein the predetermined pattern is a dot pattern [Fig.5; projection pattern (505)formed by dots. ¶0028; patterned light (i.e., light displayed as a known pattern such as a grid pattern or a stripe pattern)] which includes a plurality of dots irradiated to the specific projection areas corresponding to the plurality of IR pixels [¶0035; as the pixels of a rolling shutter of camera 102 are exposed to capture image data indicated by box 410-1, a corresponding portion 405-1 of a projection pattern may also be generated by activating a portion of a rolling VCSEL IR projector. As sequential portions of pixels of the CMOS sensor are exposed, in one embodiment, corresponding portions of a projection pattern are also generated by selectively activating the corresponding portions of the rolling VCSEL IR projector. Fig.5, ¶0038-¶0041; rolling projector 504 generating sequential portions 505-1 through 505-N of a projection pattern 508 and rolling camera(s) 502 exposing corresponding portions 510-1 through 510-N of a pixel array... one or more rolling camera(s) 502, such as rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... sequentially generating portions of projection patterns, exposing corresponding portions of pixel arrays, and capturing image data for portions of the projection pattern until a final portion 510-N of projection pattern 505-N is captured (processing block 208)].

In regard to claim 8, Swaminathan discloses the imaging device according to claim 1. Swaminathan further discloses, 
[¶0026-¶0028; structured light... patterned light (i.e., light displayed as a known pattern such as a grid pattern or a stripe pattern) may be projected onto the capture area via, for example, IR light projector 104. Fig.5, ¶0040; rolling projector 504 is a rolling IR projector... generate a portion of a projection pattern. ¶0035; as the pixels of a rolling shutter of camera 102 are exposed to capture image data indicated by box 410-1, a corresponding portion 405-1 of a projection pattern may also be generated by activating a portion of a rolling VCSEL IR projector. As sequential portions of pixels of the CMOS sensor are exposed, in one embodiment, corresponding portions of a projection pattern are also generated by selectively activating the corresponding portions of the rolling VCSEL IR projector. Fig.5, ¶0038-¶0041; rolling projector 504 generating sequential portions 505-1 through 505-N of a projection pattern 508 and rolling camera(s) 502 exposing corresponding portions 510-1 through 510-N of a pixel array... one or more rolling camera(s) 502, such as rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... sequentially generating portions of projection patterns, exposing corresponding portions of pixel arrays, and capturing image data for portions of the projection pattern until a final portion 510-N of projection pattern 505-N is captured (processing block 208)] for triangulation [¶0016; an active coded light triangulation system...  Depth is then reconstructed by triangulation consisting of computing the intersection of an imaginary ray emanating from the camera with the plane emanating from the projector. ¶0026; Capture device 100 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, triangulation].

In regard to claim 11, Swaminathan discloses the imaging device according to claim 1. Swaminathan further discloses, 
	further comprising a light irradiating device configured to function as the SL light source [¶0017-¶0018; projector unit 104, such as a laser projector or laser scanner, having a number of components. In some embodiments, digital camera 102 may comprise an infrared (IR) camera utilizing a rolling CMOS sensor, and the projector unit 104 may comprise a rolling IR laser projector, such as an embodiment of a vertical-cavity surface-emitting laser (VCSEL) projector. ¶0033-¶0037].

In regard to claim 14, Swaminathan discloses the imaging device according to claim 11. Swaminathan further discloses, 
	wherein the light irradiating device is configured integrally with the imaging device [Fig.1, ¶0022; some or all of the components 102-106 are located in a single housing].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Price et al. (US 2018/0041718) (hereinafter Price).

In regard to claim 4, Swaminathan discloses the imaging device according to claim 1. Swaminathan further discloses, wherein the at least one processor is further configured to:
	generate an IR image based on the plurality of pixel signals from the plurality of IR pixels [¶0039; rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... Processing logic captures image data for the generated portion of the projection pattern with the exposed portion of the pixel array of the rolling camera sensor (processing block 206)]; and 
	generate a visible image based on signals from a plurality of non-IR pixels [¶0019; digital camera 102 may be a multi-chromatic camera, such as red, green, and blue (RGB) camera configured to capture texture images of an object. ¶0027;  visible light RGB camera 103].
	Although Swaminathan discloses generating texture (visible) images from an RGB camera in addition to generating an infrared image from the infrared camera, as Swaminathan does not elaborate on generating the visible image based on signals from a plurality of non-IR pixels to which the IR light is not irradiated, Price discloses
	generate an IR image based on the plurality of pixel signals from the plurality of IR pixels [¶0069; infrared image data from the infrared wavelength photoreceptors. ¶0008; infrared wavelength photoreceptor detects infrared light in the infrared wavelength range, where the hybrid imaging sensor detects a portion of the emitted light as a reflected light. Prince ¶0031; emitted light 112 from the structured light source 104 is emitted within an infrared. Prince ¶0043; structured light pattern may be detected by the infrared photoreceptors]; and 
	generate a visible image based on signals from a plurality of non-IR pixels to which the IR light is not irradiated [¶0069; receive visible image data from the visible wavelength photoreceptors. ¶0008; visible wavelength photoreceptor detects ambient light in the visible wavelength range. ¶0032; hybrid imaging sensor 106 is capable of detecting both the infrared light of the reflected emitted light and the visible wavelength light of the ambient light of the incoming light 116. Fig.3A through Fig.4. ¶0057-¶0059; notch filter positioned on one or more of the visible wavelength photoreceptors and no notch filter on the infrared wavelength photoreceptor... combination of the bandpass filter and a notch filter enable the passage of visible wavelength light to the visible wavelength photoreceptors and infrared wavelength light and visible wavelength light to the infrared wavelength photoreceptors].
	As disclosed by Price, both visible images and infrared images may be captured using structured light. Additionally, as disclosed by Price, filters may block infrared light generated by a structured light source wherein the pixels contributing to the visible image only receive visible light and not infrared light. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the generation of a visible image based on RGB pixels detecting only visible light as disclosed by Price in order to reduce crosstalk and improve color accuracy when capturing both infrared images and visible light images [Price ¶0027, ¶0040, ¶0059-¶0065]. As disclosed by Price, ensuring that RGB pixels (like those of Swaminathan) only receive light in the respective visible ranges optimizes color accuracy in the visible light image. 

In regard to claim 13, Swaminathan discloses the imaging device according to claim 11. Swaminathan does not explicitly disclose, wherein the light irradiating device comprises a diffraction grating. However Price discloses, 
	the light irradiating device comprises a diffraction grating [¶0035; structured light source 104 may be a coherent light source that passes through a diffraction grating 125 to diffract the emitted light 112 in a diffraction pattern. The diffraction pattern is a consistent structured light pattern 114 that may provide a reference against which any deviations of dot locations may be compared]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the diffraction grating as disclosed by Price in order to enable the use of a coherent light source as a structured light source [Price ¶0035]. As disclosed by Price, a coherent light source coupled with a diffraction grating is an effective way of generating a structured light pattern consisting of dots (like that of Swaminathan). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Bradski et al. (US 9,233,470) (hereinafter Bradski).

In regard to claim 5, Swaminathan discloses the imaging device according to claim 1. Swaminathan further discloses, 
	the image of the subject is based on IR light of predetermined patterns [¶0039; rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... Processing logic captures image data for the generated portion of the projection pattern with the exposed portion of the pixel array of the rolling camera sensor (processing block 206)] from a plurality of the SL light sources [¶0033; VCSEL laser projector, which is an on-chip semiconductor laser with a plurality of IR emission light sources arranged as an array, grid, columns, rows, etc.], and 
	each IR light is irradiated from each SL light source of the plurality of SL light sources to a specific projection area corresponding to an IR pixel of the plurality of IR pixels [¶0035; as the pixels of a rolling shutter of camera 102 are exposed to capture image data indicated by box 410-1, a corresponding portion 405-1 of a projection pattern may also be generated by activating a portion of a rolling VCSEL IR projector. As sequential portions of pixels of the CMOS sensor are exposed, in one embodiment, corresponding portions of a projection pattern are also generated by selectively activating the corresponding portions of the rolling VCSEL IR projector. Fig.5, ¶0038-¶0041; rolling projector 504 generating sequential portions 505-1 through 505-N of a projection pattern 508 and rolling camera(s) 502 exposing corresponding portions 510-1 through 510-N of a pixel array... one or more rolling camera(s) 502, such as rolling IR cameras, expose a portion of a pixel array of the CMOS sensor(s), illustrated as block 510-1... sequentially generating portions of projection patterns, exposing corresponding portions of pixel arrays, and capturing image data for portions of the projection pattern until a final portion 510-N of projection pattern 505-N is captured (processing block 208)].
	Swaminathan does not explicitly disclose the image of the subject is based on IR light of predetermined patterns from a plurality of the SL light sources having different wavelength bands. However Bradski discloses,
	the image of the subject is based on IR light of predetermined patterns from a plurality of the SL light sources having different wavelength bands [column 3, line 55 through column 4, line 10; first projector may project a first random texture pattern having a first wavelength and a second projector may project a second random texture pattern having a second wavelength. The first wavelength and the second wavelength may be different infrared wavelengths, for instance. A plurality of optical sensors may then capture images of the scene and provide sensor data to a computing device. column 17, lines 41-62; project a first random pattern of light having a first wavelength onto an environment while the second projector 414 projects a second random pattern of light having a second wavelength onto the environment. The first optical sensor 408 and the second optical sensor 410 may then capture a pair of images of the environment, including the two overlapping projected patterns]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the pattern light of two different wavelength bands as disclosed by Bradski in order to enable more accurate and detailed 3D reconstruction of a scene [Bradski column 1, line 40 though column 2, line 64. column 22, lines 1-12]. As disclosed by Bradski, capturing two images corresponding to two different infrared wavelength bands generated by projectors allows for feature matching between the two images, which can generate an improved overall 3D reconstruction of the scene. 

Claims 6, 7 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Yang et al. (US 2017/0353649) (hereinafter Yang).

In regard to claim 6, Swaminathan discloses the imaging device according to claim 1. Although Swaminathan discloses in ¶0026 that the technique of time-of-flight may be used by the camera, Swaminathan does not elaborate on time-of-flight pixels. However Yang discloses, 
	IR light is irradiated from the SL light source to projection areas of time of flight (TOF) pixels [¶0023-¶0024; TOF ranging sensor 104 may be a single chip that includes a light source 200 and return and reference arrays of photodiodes 214, 210... light source 200 transmits optical pulse signals having a transmission field of view FOVTR to irradiate objects within the field of view. A transmitted optical pulse signal 202 is illustrated in FIG. 2 as a dashed line and irradiates an object 204 within the transmission field of view FOVTR of the light source 200. ¶0027; TOF ranging sensor 104 includes a light source 300, which is, for example, a laser diode such as a vertical-cavity surface-emitting laser (VCSEL) for generating the transmitted optical pulse signal. ¶0029; range estimation circuitry 310 includes a return single-photon avalanche diode (SPAD) array 312, which receives the returned optical pulse signal 306 via the lens 309. The SPAD array 312 corresponds to the return array 214 of FIG. 2 and typically includes a large number of SPAD cells (not shown), each cell including a SPAD for sensing a photon of the return optical pulse signal 306. ¶0016; The transmitted optical pulse signal 106 reflects off the objects 103 and 105 and portions of the reflected pulse signals propagate back to the TOF ranging sensor 104 as return optical pulse signals 108. The TOF ranging sensor 104 determines the ranges or distances DTOF1 and DTOF2 between each of the objects 103, 105 and the image capture device 100. claim 19; optical pulse signal comprises generating an infrared optical pulse signal.].
	Specifically, Swaminathan discloses that the camera can use a plurality of different depth sensing technologies including triangulation and time of flight in ¶0026. However, as Swaminathan does not elaborate on the use of time of flight, Yang has been relied upon. Yang, like Swaminathan, discloses radiating a scene using a controlled light sources and generating depth information based thereon. Yang further discloses in ¶0027 that the illumination sources is a vertical-cavity surface-emitting laser which is the same structured light source that Swaminathan disclosed. As disclosed by Yang, time of flight (TOF) photodiodes (pixels) are able to detect returned light and produce distance information based thereon. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the time of flight pixels as disclosed by Yang in order to detect distances to multiple objects present within multiple spatial zones or subfields of view within the overall field of view FOV of the sensor as well as detect a signal amplitude for each of a plurality of sensed objects [Yang Abstract, ¶0002-¶0006, ¶0016, ¶0021-¶0022]. As disclosed by Yang, using time of flight sensors allows for distance detection for multiple objects in different zones as well as determining amplitude information for detected objects which can assist in performing various settings, such as auto-focus and flash settings, for an on-board visible light camera. 

In regard to claim 7, Swaminathan in view of Yang discloses the imaging device according to claim 6. Swaminathan in view of Yang further discloses, wherein the at least one processor is further configured to: 
	calculate a distance for auto focus (AF) control based signals from the TOF pixels to which the IR light from the SL light source is irradiated [Yang ¶0021-¶0022; autofocusing components for focusing captured images on the image sensor 120... processing circuitry 112 generates an autofocus signal AF based upon the sensed distance or distances DTOF to focus the image sensor 120 on the objects being image. Yang ¶0028; range estimation circuitry 310 for generating the imaging distance DTOF and signal amplitude SA for each object 308], and 
	generate a visible image based on signals from a plurality of non-IR pixels to which the IR light is not irradiated [Yang ¶0020-¶0021; flash control circuitry 102 generates a flash control signal FC to control the flash circuit 110 to illuminate the objects 103, 105 when the image capture device 100 is capturing an image of the objects...  image capture device 100 includes optical components 118 that route and guide this return light 116 to an image sensor 120 that captures an image of the objects 103, 105... image sensor 120 may be any suitable type of image sensor, such as a charge coupled device (CCD) type image sensor or a CMOS image sensor, and captures an image of the objects 103, 105 from the light. Swaminathan ¶0019; digital camera 102 may be a multi-chromatic camera, such as red, green, and blue (RGB) camera configured to capture texture images of an object. Swaminathan ¶0027;  visible light RGB camera 103].
	See claim 6 for additional citations of Yang. Additionally, as disclosed by Yang time of flight distance data is used to determine how to adjust a flash setting for a standard image sensor (120) which captures images of objects having been illuminated by said flash. That is, the system of Yang includes a standard image sensor and flash illumination which generates an image of an object and one of ordinary skill in the art would readily recognize that this corresponds to a visible image, as it is unquestionably well-known in the art that flash cameras produce visible images. See claim 6 for motivation to combine. 

In regard to claim 10, Swaminathan discloses the imaging device according to claim 1. Swaminathan does not explicitly disclose, wherein the SL light source is arranged close to a lens of the at least one camera. However Yang discloses, 
wherein the SL light source [¶0027;  TOF ranging sensor 104 includes a light source 300, which is, for example, a laser diode such as a vertical-cavity surface-emitting laser (VCSEL) for generating the transmitted optical pulse signal designated as 302] is arranged close to a lens of the at least one camera [Fig.1; TOF ranging sensor (104) in close proximity to optical components of image sensor  (118). Fig.2; TOF ranging sensor (104) including light source (300). ¶0021; image capture device 100 includes optical components 118 that route and guide this return light 116 to an image sensor 120 that captures an image of the objects 103, 105. The optical components 118 would typically include a lens and may also include filtering components and autofocusing components for focusing captured images on the image sensor 120].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the proximity of the light source close to a lens/camera as disclosed by Yang in order to allow for capturing of images and appropriate focusing of said images [Yang ¶0019-¶0023]. As disclosed by Yang, using a light source like Swaminathan’s near focusing optics (a lens) of a camera allows a camera to generate focused images of a scene wherein the focusing is established based on signals determined by the sensor containing the light source. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Honkanen (US 2017/0070662).

In regard to claim 9, Swaminathan discloses the imaging device according to claim 8. Swaminathan further discloses wherein the least one processor is further configured to: 
	calculate a distance... based on the plurality of pixel signals for the triangulation [¶0016; an active coded light triangulation system...  Depth is then reconstructed by triangulation consisting of computing the intersection of an imaginary ray emanating from the camera with the plane emanating from the projector. ¶0026; Capture device 100 may be configured to capture video with depth information including a depth image that may include depth values via any suitable technique including, for example, triangulation]; 
	generate a visible image based on the plurality of pixel signals [¶0027-¶0028].
	Swaminathan does not explicitly disclose calculate a distance for auto focus (AF) control based on the plurality of pixel signals for the triangulation, and generate a visible image based on the plurality of pixel signals from pixels to which the IR light is not irradiated. However Honkanen discloses,
	calculate a distance for auto focus (AF) control [¶0028; processor 150 commands projector 180 to project light into the field of view 192, reads image information from 164, performs image analysis, and commands autofocus control 170 to tune tunable optics 162.... reads distance information from projector 180, and commands autofocus control 170 to tune tunable optics 162] based on the plurality of pixel signals for the triangulation [¶0017; Distance measurement implementation can be based on either triangulation or time of flight measurement. ¶0040; scanning laser projector 180 also includes photodetector (PD) 280, time-of-flight (TOF) detection circuit 270, depth map storage 272, and projector passive/active/hybrid autofocus assist control circuit 276], and 
	generate a visible image based on the plurality of pixel signals from pixels to which the IR light is not irradiated [¶0046-¶0047; visible light sources 262 are modulated to produce color pixels that are used to create an image ¶0021-¶0023].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the auto focus control as disclosed by Honkanen in order to determine the optimal focus for capturing images of a subject [Honkanen ¶0002-¶0003, ¶0011-¶0028]. As disclosed by Honkanen, using infrared projection as well as triangulation allows for a system to accurately determine how to automatically adjust focus settings for subsequent image capture. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Akkaya et al. (US 2018/0146186) (hereinafter Akkaya) in view of Dal Mutto et al. (US 2015/0256813) (hereinafter Dal Mutto).

In regard to claim 12, Swaminathan discloses the imaging device according to claim 11. Swaminathan does not explicitly disclose, further comprising a mirror configured to: reflect light irradiated from the light irradiating device, and transmit the light reflected in the specific projection areas corresponding to the plurality of IR pixels and projection areas corresponding to a plurality of non-IR pixels, to make an irradiation area boundary of the light irradiating device substantially coincide with an angle of view of the camera. However Akkaya discloses,
	a mirror [¶0018;  FOI beam steerer 33 is schematically shown comprising a FOI mirror 35] configured to: 
	reflect light irradiated from the light irradiating device [Fig.1; light from light source (31) is reflected by the mirror (35). ¶0016; light source 31 comprises an array 131 of light producing elements 132, such as VCSELs (vertical cavity surface emitting lasers) schematically shown in an inset 302 that are individually controllable to shape a beam of light from the light source], and 
	transmit the light reflected in the specific projection areas corresponding to the plurality of pixels  [¶0019;  FOI mirror 35, to desired pan and tilt set angles about pan and tilt axes 38 and 39 respectively, responsive to the desired FOI mirror pan and tilt set angles and sensor position signals provided by the pan and tilt angle sensors coupled to gimbal 36. ¶0029;  imaging system 60 to provide a relatively small reduced FOV... FOV mirror 67 to pan and tilt angles for which the FOV substantially centers on. ¶0016;  light source 31 may be configured to illuminate a scene imaged by the camera with structured light, such as, optionally, a textured light pattern. ¶0022; Imaging system 60 comprises a photosensor 61 having an array of pixel], to make an irradiation area boundary of the light irradiating device substantially coincide with an angle of view of the camera [¶0006; active illumination range camera imaging a scene using a FOI that substantially coincides with the FOV of the camera. ¶0010;  controlling and directing a FOV and/or a FOI of a range camera in accordance with an embodiment of the disclosure to substantially coincide at a scene. Fig.1, ¶0022; imaging system 60 is shown configured to have a FOV, schematically outlined by bounding lines 80, which is directed by FOV light steerer 66 to substantially coincide at zoo scene 200 with rectangular region 201 illuminated by illumination system 30 and encompass substantially only region 201].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the mirrors and coincident FOI and FOV as disclosed by Akkaya in order to enable use of a relatively small photosensor and/or reduce power requirements for imaging a scene [Akkaya ¶0001-¶0002, ¶0009-¶0010] as well as region of interest imaging of a scene with improved control [Akkaya ¶0028-¶0035]. As disclosed by at least these citations of Akkaya, using mirrors to direct a FOV of a camera and FOI of a structured illuminator so that the FOV and FOI coincide can allow for reduction of power/complexity in a system as well as allow for more targeted image, such as if only a specific region of a scene is to be imaged. 
	Although Akkaya discloses imaging pixels, as Akkaya does not elaborate on IR vs visible pixels, neither Swaminathan nor Akkaya explicitly disclose transmit the light reflected in the specific projection areas corresponding to the plurality of IR pixels and projection areas corresponding to a plurality of non-IR pixels. However Dal Mutto discloses,
	a mirror [¶0011; scanner mirror and a light source configured to emit the invisible light, and the processor may be configured to control the scanner mirror to direct the invisible light emitted by the light source toward only a portion of the scene corresponding to the region of interest] configured to: 
	reflect light irradiated from the light irradiating device [¶0011; scanner mirror and a light source configured to emit the invisible light, and the processor may be configured to control the scanner mirror to direct the invisible light emitted by the light source toward only a portion of the scene corresponding to the region of interest] 
	transmit the light reflected in the specific projection areas [¶0085-¶0087; projection source 106 is further controllable to project light only onto a particular region of interest in the scene. For example, one potential application of embodiments of the present invention is to generate a 3D reconstruction of a finger... projecting light onto a region of interest of a scene according to one embodiment of the present invention. Referring to FIG. 7C, in one embodiment, the projection source 106 includes a light source 106 a and a scanner mirror 106 b (e.g., a microelectrical mechanical system or MEMS device)] corresponding to the plurality of IR pixels and projection areas corresponding to a plurality of non-IR pixels [Fig.3B; RGB-IR camera with both infrared pixels and non-infrared pixels. ¶0055-¶0056], 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan in view of Akkaya with the projection areas for non-IR pixels as disclosed by Dal Mutto in order to generate both texture and infrared images simultaneously, thereby allowing more information about the scene to be captured by a single camera [Dal Mutto ¶0041-¶0042, ¶0060-¶0064]. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (US 2017/0180654) (hereinafter Swaminathan) in view of Kido (US 2018/0328855).

In regard to claim 15, Swaminathan discloses the imaging device according to claim 11. Swaminathan does not explicitly disclose, wherein the light irradiating device is replaceably mounted on the imaging device. However Kido discloses, 
	wherein the light irradiating device is replaceably mounted on the imaging device [¶0067;  user can remove the illumination device 3 connected to the camera 4 and replace the illumination device 3 with another type of illumination device. For example, it is possible to appropriately select other types of illumination devices. ¶0038; illumination device 3...  lighting pattern].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the device disclosed by Swaminathan with the replaceable light as disclosed by Kido in order to allow a user to customize and change the lighting as desired [Kido ¶0067]. As disclosed by Kido, if a user wishes to image a scene using a different type of lighting, such as non-structured illumination, by having a light removable relative to a camera improved user customization of the system is achieved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA A VOLENTINE whose telephone number is (571)270-7261.  The examiner can normally be reached on Monday-Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/REBECCA A VOLENTINE/Examiner, Art Unit 2483                                                                                                                                                                                                        April 16, 2021